         Case: 3:20-cv-00389-bbc Document #: 6 Filed: 04/27/20 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN

 DAVID E. SIERRA-LOPEZ,

         Plaintiff,                                                        ORDER
 v.
                                                                   Case No. 20-cv-389-bbc
 GOVERNOR TONY EVERS,
 KEVIN A. CARR and SUSAN NOVAK,

         Defendants.


       Plaintiff David E. Sierra-Lopez has filed a proposed civil complaint, but has neither paid

the filing fee nor requested leave to proceed without prepayment. However, on March 27,

2020, plaintiff submitted a certified trust fund account statement (dkt. #12) in case no. 20-

cv-213-bbc. Therefore, I will adopt the trust fund account statement plaintiff submitted in case

no. 20-cv-213-bbc to determine whether plaintiff qualifies as indigent, and if so, calculate an

initial partial payment of the $350.00 fee for filing this case.

       Even when an inmate litigant qualifies for indigent status, the litigant must pay a

portion of the fee returned by the formula set forth in 28 U.S.C. § 1915(b)(1).                Using

information for the relevant time period from plaintiff’s trust fund account statement, I

calculate plaintiff’s initial partial filing fee to be $3.37. For this case to proceed, plaintiff must

submit this amount on or before May 19, 2020.
         Case: 3:20-cv-00389-bbc Document #: 6 Filed: 04/27/20 Page 2 of 2



                                              ORDER

        IT IS ORDERED that,

       1.      Plaintiff David E. Sierra-Lopez is assessed $3.37 as an initial partial payment of

the $350.00 fee for filing this case. Plaintiff is to submit a check or money order made payable

to the clerk of court in the amount of $3.37 or advise the court in writing why plaintiff is not

able to submit the assessed amount on or before May 19, 2020. If plaintiff does not have

enough money to make the initial partial payment from plaintiff’s regular account, plaintiff

should arrange with prison authorities to pay the remainder from plaintiff’s release account.

       2.      If, by May 19, 2020, plaintiff fails to make the initial partial payment or show

cause for failure to do so, plaintiff will be held to have withdrawn this action voluntarily and

the case will be closed without prejudice to plaintiff filing this case at a later date.

       3.      No further action will be taken in this case until the clerk’s office receives

plaintiff’s initial partial filing fee as directed above and the court has screened the complaint

as required by the Prison Litigation Reform Act, 28 U.S.C. § 1915A. Once the screening

process is complete, a separate order will issue.




               Entered this 27th day of April, 2020.

                                      BY THE COURT:


                                      /s/
                                      PETER OPPENEER
                                      Magistrate Judge
